


AMENDMENT NO. 1 TO CREDIT AGREEMENT


AMENDMENT NO. 1, dated as of December 7, 2012 (this “Amendment”), to the Credit
Agreement dated as of November 14, 2011 (the “Credit Agreement”), among Mylan
Inc. (the “Borrower”), the financial institutions holding Loans or Commitments
thereunder from time to time, Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders, and the other agents
and parties named therein. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
WHEREAS, the Borrower desires that certain amendments (the “Proposed
Amendments”) be made to the Credit Agreement;
WHEREAS, Section 9.02 of the Credit Agreement permits the Proposed Amendments to
become effective with the consent of the Borrower and the Required Lenders;
WHEREAS, the Required Lenders are willing to consent to the Proposed Amendments;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Amendment to Credit Agreement. Section 6.02(x) of the Credit
Agreement is, as of the Amendment Effective Date (as defined below), hereby
deleted and replaced in its entirety with the following:
“(x) Liens on the Collateral of the Loan Parties securing Indebtedness of the
Loan Parties permitted by (A) Section 6.01(x) or (y) or (B) to the extent such
Indebtedness was incurred during a Collateral Suspension Period, any other
provision of Section 6.01 (it being understood that Indebtedness described in
this subclause (B) need not be secured at the time such Indebtedness is incurred
but may only be secured by Liens on the Collateral while the Obligations are
secured by Liens on such Collateral) so long as, in each case, the holders of
such Indebtedness, or a trustee or agent acting on their behalf, are parties to
the Second Lien Intercreditor Agreement or, in the case of Indebtedness
permitted by Section 6.01(y) or Indebtedness incurred during a Collateral
Suspension Period, the First Lien Intercreditor Agreement;”


Section 2.    Representations and Warranties, No Default. The Borrower hereby
represents and warrants that:
(a)    the representations and warranties of the Borrower set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality is true and correct in all respects) on and as of the Amendment
Effective Date, except where any representation and warranty is expressly made
as of a specific earlier date, such representation and warranty was true in all
material respects as of any such earlier date; and
(b)    at the time of and after giving effect to this Amendment, no Default has
occurred and is continuing.




--------------------------------------------------------------------------------

-2-

Section 3.    Conditions to Effectiveness. This Amendment will become effective
(the “Amendment Effective Date”) when, and only when, each of the following
conditions precedent shall have been satisfied or waived:
(a)    the Administrative Agent shall have received executed signature pages
hereto from Lenders constituting the Required Lenders, the Borrower and the
Administrative Agent; and
(b)    the Administrative Agent shall have received an officer’s certificate of
the Borrower to the effect that the representations and warranties set forth in
Section 2 are true and correct.
Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
Section 5.    Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent) in accordance with the terms of Section 9.03 of the Credit Agreement.
Section 6.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).
Section 7.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 8.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Documents, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.





    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.
MYLAN INC.
By: /s/ Brian Byala
Name:        Brian Byala
Title:    Senior Vice President and Treasurer    






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., individually as a Lender and as Administrative Agent
By: /s/ Robert LaPorte
Name:        Robert LaPorte
Title:    Vice President




